Citation Nr: 0514510	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  00-08 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from March 1974 to March 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

On March 28, 2003, the Board ordered further development in 
the veteran's case.  Thereafter, the veteran's case was sent 
to the Board's Evidence Development Unit (EDU), to undertake 
the requested development.

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  38 
C.F.R. § 19.9(a)(2) (2002).

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration and without having to obtain the 
appellant's waiver.

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, VA determined that VBA would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the RO level.

Accordingly, the Board remanded the veteran's case to the RO 
for review in September 2003.  After completion of additional 
development, the RO has now returned this matter to the Board 
for appellate review.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The evidence of record is in relative equipoise on the 
question of whether the veteran's current right knee disorder 
is a residual of the right knee injury he sustained during 
service as there is an approximate balance of positive and 
negative evidence that does not satisfactorily prove or 
disprove the claim.  


CONCLUSION OF LAW

Residuals of a right knee injury were incurred in active 
service.  38 U.S.C.A.         §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On Remand, the Appeals Management Center (AMC) reviewed the 
veteran's case and determined that a nexus opinion on the 
etiology of the veteran's right knee disorder was needed as 
none was provided in connection with the VA examination the 
EDU afforded the veteran in July 2003.  The AMC obtained the 
nexus opinion in April 2004.  

Also, in correspondence dated in April 2004, the AMC advised 
the veteran of VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA), and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to his claim, including which portion of 
the information and evidence necessary to substantiate his 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  See 38 
U.S.C.A.      §§ 5103, 5103A (West 2002) (redefining the 
obligations of VA with respect to the duty to assist and 
including an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits); 38 C.F.R. § 3.159 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The April 2004 VCAA 
notice advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable AOJ decision on the claim.  In the 
instant appeal, the Board notes that the initial unfavorable 
rating decision was rendered prior to the enactment of the 
VCAA; therefore, it was impossible for VA to provide notice 
pursuant to the enhanced duty to notify provisions of the 
VCAA prior to the initial AOJ decision.  Nevertheless, the 
Board notes that the case was reconsidered again on a de novo 
basis in November 2004 and January 2005 by a Decision Review 
Officer (DRO), and the Supplemental Statements of the Case 
(SSOC) were provided to the veteran.  Also, the Board notes 
that the April 2004 VCAA notice was provided by the AMC prior 
to the transfer and certification of the veteran's case to 
the Board.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  

The Board acknowledges that the April 2004 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2004).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).
The AMC asked the veteran for all the information and 
evidence necessary to substantiate his claim-that is, 
evidence of the type that should be considered by VA in 
assessing his claim.  A generalized request for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id. 

Based on the foregoing, the Board finds that the AMC and RO 
complied with the Board's September 2003 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The Board also finds that VA's enhanced duty to notify under 
the VCAA has been met.  In addition to the April 2004 VCAA 
notice described above, the Board notes that copies of the 
December 1998 rating decision, March 2000 Statement of the 
Case (SOC), January 2002 SSOC, April 2002 SSOC, November 2004 
SSOC, and January 2005 SSOC, provided to the veteran, 
included a discussion of the facts of the claim, notification 
of the basis of the decision, and a summary of the evidence 
used to reach that decision.  The March 2000 SOC and April 
2002 SSOC provided the veteran with notice of all the laws 
and regulations pertinent to his claim, including the law and 
implementing regulations of the VCAA.  Therefore, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, in addition to the 
development conducted by the EDU and AMC discussed above, the 
Board notes that the RO afforded the veteran a VA examination 
in March 2001.  Private medical records identified by the 
veteran from U.S. Public Health Hospital (from current 
custodian Gillis W. Long Hansen's Disease Center) and Charity 
Hospital have been associated with the claims file.  The RO 
afforded the veteran a local hearing before a DRO and 
scheduled the veteran for a travel board hearing, which was 
held before the undersigned Veterans Law Judge in December 
2002.  The veteran submitted treatment records from LSU 
Healthcare Network-Orthopedics and LSU Healthcare Network.  
Lastly, the Board notes that service medical records, other 
private treatment records, VA treatment records, and VA 
examination reports were previously obtained in connection 
with prior claims for pension benefits.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to his appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

The service medical records show that in January 1975, the 
veteran reported that he was accidentally kicked behind his 
right leg around the knee cap.  The consultation report noted 
that the physical examination revealed tenderness and intact 
ligaments in the right knee.  The veteran complained of pain 
on abduction of the right knee.  The consultant noted that x-
rays revealed bipartite patella.  The consultant noted an 
assessment of mild sprain of the right medial collateral 
ligament.  The consultant recommended that the veteran be 
placed on light duty for one week.  The March 1976  service 
separation examination report shows that the veteran's lower 
extremities were clinically evaluated as normal.  The 
separation Report of Medical History shows that the veteran 
reported no right knee complaints.

Records dated from March 1976 to June 1976 from U.S. Public 
Health Hospital, including a bill dated in September 1976 for 
services rendered on March 21, 1976, were negative for 
complaints or findings referable to the right knee.  
[According to testimony the veteran presented at the March 
2001 RO hearing, the medical bill was for treatment he 
received for his "knees."]  A record dated March 21, 1976 
noted that the veteran was injured in a collision between a 
public service bus and a car.  It was noted that the veteran 
injured his "upper back" at that time.  The impression 
noted was muscle strain.  

Records dated from January 1973 to April 1986 from Charity 
Hospital were negative for complaints or findings referable 
to the right knee. 

Records dated from April 1990 to September 1995 from R.J.G., 
M.D. show that the veteran complained only of pain that 
radiated into the "right lower extremity" from the low back 
as the result of a work-related injury (fall from a ladder) 
in 1990.  Records dated from February 1995 to May 1997 from 
S.D.S., M.D. noted the same.  

VA treatment records dated from April 1994 to February 1996 
were absent any complaints or findings referable to the right 
knee. 

The transcript of a RO hearing conducted in July 1997 is 
significant for testimony from the veteran in which he 
asserted that after his car accident in 1994, he detected the 
onset of noise emanating from his "knees" when he moved.  
The veteran also testified that his back pain radiated into 
his legs, mostly in the right leg, since 1990, which was 
further aggravated by the car accident.  

At the RO hearing conducted in March 2001, the veteran 
testified that he sought treatment for his "knees" within 
the year following his discharge from service.  The veteran 
testified that he had had problems with his "knee" ever 
since service.  The veteran maintained that during the 
incident in which he fell off a ladder in "1989," in 
addition to injuring his back, he also hit his "knee."  The 
veteran indicated that he had experienced popping in his 
"knees" since 1976.  

The March 2001 VA examination report shows that the veteran 
reported on his in-service injury to his right knee.  The 
examiner noted that the veteran evidently recovered after the 
one in-service visit and he did well for at least 14 years.  
The examiner then indicated that the veteran related that he 
had a work-related incident in which he fell 10 feet onto a 
concrete floor and injured his back and right knee.  The 
examiner noted records that showed treatment for the 
veteran's back but indicated that he could not find any 
records pertaining to the right knee.  The examiner indicated 
that the veteran reported on a 1994 automobile accident in 
which he could not recall if he injured his knee, but the 
examiner related that the veteran complained of pain mainly 
about the patella of the right knee.  The physical 
examination revealed tenderness of the patella with normal 
range of motion and no laxity of the ligaments.  The examiner 
noted that x-rays revealed bipartite patella and some 
calcification on the femoral epicondyle.  The examiner 
diagnosed chondromalacia of the patella, right side and 
bipartite patella bilaterally.  The examiner commented that 
"[i]t [was] felt that [the veteran's] problems [were] 
relative to the service and his right knee [was] complicated 
by a fall off a ladder and the automobile accident."  The 
examiner maintained that he could not see a cause and effect 
relationship between the service injury and the accident.  
The examiner asserted that the bipartite patella might give 
the veteran problems regardless if the veteran had an 
accident or not since this was a congenital condition.    

An October 2002 x-ray report from LSU Healthcare Network 
shows that x-rays of the veteran's knees were interpreted by 
S.LB., M.D. as revealing a non-united fragment of the right 
patella that might represent a segmental anomaly.  Dr. S.L.B. 
added however that this was a unilateral phenomena and the 
possibility of chronic trauma should be considered. 

At the December 2002 travel board hearing, the veteran 
testified that since his in-service knee injury, he had 
experienced stiffness, cracking, and locking in his right 
knee.  He also complained of pain and aching in his right 
knee.  He mainly treated his knee on his own.  

The July 2003 VA examination report shows that the examiner 
reviewed the claims file.  The examiner noted that the 
veteran reported on the in-service injury to his right knee.  
The veteran also reported that he re-injured his right knee 
when he was involved in a bus accident, when he fell in 1990, 
and when he was involved in an automobile accident in 1996.  
The examiner noted that the veteran was rather vague as a 
historian and that he complained rather vaguely about 
discomfort throughout the knee as he kept changing the 
description as to the area of the discomfort.  The examiner 
indicated that the discomfort seemed to be generalized and 
that there was no history of swelling or locking.  The 
examiner observed that the veteran used a cane.  The physical 
examination revealed negative findings.  The examiner related 
that x-rays of the right knee showed mild degenerative joint 
disease compatible with ageing.  The examiner noted an 
impression of physiologic changes of the right knee.  

A VA opinion dated in April 2004 noted that the veteran's 
claims file was reviewed.  The examiner noted that the 
veteran's separation examination revealed a normal 
examination without defect.  The examiner opined that it was 
unlikely that the current right knee disorder was the 
residual of the right knee injury sustained during service.   

A LSU Healthcare Network-Orthopedics report dated in December 
2004 shows that the veteran presented with complaints of 
bilateral knee pain, more on the right than on the left.  
R.S., M.D. indicated that the physical examination revealed 
pain with patellar compression in both knees and pain at the 
inferior pole of the patella of both knees.  Dr. R.S. 
reported that x-rays of the knees revealed evidence of 
previous trauma in the right knee.  Dr. R.S. described that 
it appeared as if there was some ossification of the soft 
tissue at the femoral insertion of the medial collateral 
ligament.  Dr. R.S. added that it appeared as if the veteran 
had a prior patellar fracture or bipartite patella on his 
right knee cap.  Dr. R.S. noted that on further questioning 
of the veteran, he relayed that he injured his right knee 
"in the past."  Dr. R.S. maintained that all the films of 
both knees were otherwise unremarkable except for some 
minimal degenerative changes.  Dr. R.S. noted an assessment 
of bilateral patellofemoral degenerative changes.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  

Having considered all the evidence and argument of record, 
including medical opinion evidence, for and against the 
veteran's claim, the Board finds that the weight of the 
evidence is in relative equipoise regarding the question of 
whether the veteran's currently diagnosed right knee disorder 
is causally or etiologically related to the right knee injury 
he sustained in service.  

The evidence weighing against the veteran's claim includes 
the April 2004 VA medical opinion that it is unlikely that 
the current right knee disorder is the residual of the right 
knee injury sustained during service.  The July 2003 VA 
examination report also shows that the VA examiner attributed 
x-ray findings of mild degenerative joint disease of the 
right knee to "ageing."  Lastly, contrary to testimony 
elicited from the veteran, records from U.S. Public Health 
Hospital and Charity Hospital do not show that the veteran 
was treated for right knee problems immediately after his 
discharge from service.  

The favorable medical evidence of record includes the March 
2001 VA medical opinion that the veteran's knee "problems" 
are related to service.  Also, Dr. S.L.B. noted that the 
October 2002 x-ray findings revealed possible chronic trauma 
of the right knee.  Dr. R.S. confirmed that x-rays of the 
knees revealed evidence of previous trauma to the right knee.  
Lastly, notwithstanding statements and testimony from the 
veteran that he re-injured his knee in a bus accident 
(presumably the March 21, 1976 incident), in the 1989/1990 
fall from a ladder, and in the 1994/1996 automobile accident, 
there is no medical evidence on these injuries.  Rather, the 
only documented traumatic injury to the veteran's right knee 
is the incident noted in the service medical records.  Thus, 
the severity of any reported post-service injuries to the 
veteran's right knee is not known, thereby rendering 
impracticable a determination as to whether any of these 
injuries constitutes an intercurrent cause. 

The medical opinion evidence weighing against the veteran's 
claim only offers the  explanation that no right knee 
disorder was noted on the veteran's separation examination 
report as the basis for finding no relationship between the 
veteran's disability and service.  The April 2004 VA examiner 
did not explain the significance, if any, of in-service x-ray 
findings of bipartite patella.  Nor did the April 2004 VA 
examiner reconcile post-service x-ray findings of bipartite 
patella and chondromalacia of the patella of the right knee 
(as noted in the March 2001 VA examination report) and 
traumatic changes of the right knee (as noted in the LSU 
Healthcare Network October 2002 x-ray report) with x-ray 
findings of only degenerative joint disease the July 2003 VA 
examiner noted were merely compatible with ageing.  This is 
particular significant in light of Dr. R.S.'s acknowledgment 
that he was uncertain whether certain changes in the 
veteran's right knee represented a prior patellar fracture or 
bipartite patella.

The medical opinion evidence weighing in the veteran's favor, 
on the other hand, shows that the March 2001 VA examiner 
noted that the veteran's knee "problems" were related to 
service, but he then added that the diagnosed bipartite 
patella was a congenital disorder that would have caused the 
veteran problems irrespective of service.  The Board notes 
that congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes unless such defect was subject 
to superimposed disease or injury during military service.  
38 C.F.R. § 3.303(c) (2004); VAOPGCPREC 82-90.  
As noted above, however, the evidence is not definitive as to 
whether x-ray findings show a prior patellar fracture or 
bipartite patella of the right knee cap.  As for the other 
knee disorder diagnosed by the March 2001 VA examiner-
chondromalacia of the patella-the examiner provided no 
reason or basis for his conclusion that this disorder was 
related to the veteran's service.  Most of the physicians, 
however, concur that certain changes in the veteran's right 
knee are of traumatic origins. 

For the foregoing reasons, the Board finds that the evidence 
of record is in relative equipoise on the question of whether 
the veteran's current right knee disorder is a residual of 
the right knee injury he sustained during service.  There is 
an approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that service connection for residuals of right knee 
injury is warranted. 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2004).




ORDER

Service connection for residuals of a right knee injury is 
granted. 



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


